Citation Nr: 0818787	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-07 618	)	DATE
	)
	)


THE ISSUE

Whether a November 27, 1985 decision of the Board of 
Veterans' Appeals that denied entitlement to a rating in 
excess of 70 percent for schizophrenic reaction should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The moving party (a veteran) had active military service from 
December 1967 to June 1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran's representative for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) in a November 27, 1985 decision of the Board that 
denied entitlement to a rating in excess of 70 percent for 
schizophrenic reaction.

In a March 2006 letter to the veteran, with an additional 
copy to the veteran's representative, the Board acknowledged 
the motion to revise and advised the veteran and his 
representative to review the rules relating to such matters 
found at 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. 
§§ 20.1400-1411 (2007).  The representative was further 
advised by separate letter, also in March 2006, of the 
opportunity to file a relevant response, including a request 
to review the claims file prior to filing a further response, 
within 30 days.

The Board notes that all final Board decisions are subject to 
revision except decisions on issues which have been appealed 
to and decided by a court of competent jurisdiction.  
38 C.F.R. § 20.1400(b).  In November 1999, the Board 
dismissed the veteran's claim of CUE as to a February 1983 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The February 1983 RO decision was an 
underlying decision that was appealed by the veteran and led 
to the issuance of the November 27, 1985 Board decision that 
is at issue in this case.  The veteran appealed the November 
1999 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2003, the Court affirmed 
the November 1999 Board decision.  Stillwell v. Principi, No. 
00-9 (U.S. Vet. App. June 19, 2003) (unpublished opinion), 
appeal dismissed, No. 03-7189 (Fed. Cir. Apr. 15, 2004).  In 
its decision, the Court noted that it had made no 
determination as to the viability of a claim of CUE as to the 
November 1985 Board decision.  Because the Court did not 
address the issue of CUE as to the November 27, 1985 Board 
decision, the veteran is not precluded from filing the motion 
to revise.


FINDINGS OF FACT

1.  On November 27, 1985, the Board issued a decision denying 
the veteran entitlement to a rating in excess of 70 percent 
for schizophrenic reaction.

2.  The November 27, 1985 Board decision was based on the law 
and evidence then of record and constituted a reasonable 
exercise of rating judgment.  It is not shown to have been 
clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  A November 27, 1985 Board decision denying entitlement to 
a rating in excess of 70 percent for schizophrenic reaction 
is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1986).

2.  An award of a rating in excess of 70 percent for 
schizophrenic reaction on the grounds of clear and 
unmistakable error in a November 27, 1985 Board decision is 
not warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a July 1969 rating decision, the veteran was awarded 
service connection for schizophrenic reaction, 
undifferentiated type.  A disability rating of 50 percent was 
assigned.  By rating decisions in February 1973 and May 1977, 
the rating was increased to 70 percent and 100 percent 
(totally disabling), respectively.  In October 1980, the 100 
percent rating was confirmed and continued by the RO.

In February 1983, subsequent to a 1982 VA hospitalization 
report, the RO found that the veteran's schizophrenia was in 
remission and reduced the rating to 10 percent, effective May 
1, 1983.  In April 1983, the veteran filed a notice of 
disagreement with the RO's February 1983 decision.  After a 
May 1983 VA examination, the RO partially restored the rating 
for schizophrenic reaction to 70 percent, effective from May 
1, 1983.

The veteran continued his appeal and the Board issued a 
remand in October 1984 for further development of the case.  
Through multiple rating decisions, the RO confirmed and 
continued the 70 percent rating, excluding instances where a 
temporary total rating was awarded when the veteran was 
hospitalized as a result of his service-connected 
schizophrenic reaction.

On November 27, 1985, the Board issued a decision denying 
entitlement to a rating in excess of 70 percent for 
schizophrenic reaction.  The Board found that the veteran's 
schizophrenic reaction was principally manifested by paranoid 
tendencies, impairment of judgment and insight, and blunted 
affect.  The Board also found that the veteran's 
schizophrenic reaction did not result in more than severe 
social and industrial impairment.  Under the rating criteria 
then in effect, the Board concluded that the veteran's 
schizophrenic reaction did not warrant an evaluation in 
excess of 70 percent.  See 38 C.F.R. § 4.132 (Diagnostic 
Code 9204) (1985).  The decision is final.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1986).

The Board notes that, by a March 1991 rating decision, the RO 
increased the rating for the veteran's service-connected 
schizophrenic reaction to 100 percent, effective January 3, 
1989.  

The veteran, through his representative, contends that CUE 
exists in the November 27, 1985 Board decision.  He asserts 
that the Board failed to correctly apply 38 C.F.R. § 4.132 
(Diagnostic Code 9204) to the facts of the case.  The 
representative argues that the Board was compelled to assign 
a 100 percent rating because the evidence was undisputed that 
the veteran was demonstrably unable to obtain or retain 
employment as a result of service-connected disability.  He 
proposes to have the Board decision reversed and revised 
pursuant to the provisions of 38 U.S.C.A. § 7111.  
Essentially, as a result of the claimed error, the 
representative contends that a 100 percent rating should be 
assigned from May 1, 1983, to January 3, 1989 (the time 
period when the veteran's schizophrenic reaction was 
evaluated as 70 percent disabling).

Motions for revision of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Rules of Practice of 
the Board at 38 C.F.R. Part 20 (2007).  Clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Review for CUE in a prior Board decision must be 
based on the record and law that existed when that decision 
was made.  38 C.F.R. § 20.1403.

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1304(c).

The following are examples of situations that are not CUE:  
(1) a new medical diagnosis that corrects an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist: and (3) a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1304(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board's decision challenged, there has been a change in 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, and the date of the 
Board's decision to which the motion relates.  Motions which 
fail to comply with these requirements shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(a).

As the moving party, the veteran in this case has, through 
his representative, met the basic filing requirements of 38 
C.F.R. § 20.1404(a).  The representative has also set forth a 
clear and specific allegation of CUE in the November 27, 1985 
Board decision denying entitlement to a rating in excess of 
70 percent for schizophrenic reaction and has pleaded an 
error in law with sufficient specificity to enable the Board 
to decide the motion to revise on the merits.

Specifically, the veteran is arguing that the Board failed to 
correctly apply 38 C.F.R. § 4.132 (Diagnostic Code 9204) to 
the facts of the case and that, but for the Board's failure, 
a 100 percent schedular rating for schizophrenic reaction 
would have been granted.

Pursuant to 38 C.F.R. § 4.132 (Diagnostic Code 9204) (1985), 
schizophrenia, chronic undifferentiated type, was evaluated 
under the General Rating Formula for Psychotic Reactions.  
Under that formula, a 100 percent rating was warranted where 
the evidence showed active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability.  A 70 
percent rating was warranted where the evidence showed lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.

The relevant evidence before the Board at the time of the 
November 27, 1985 decision included a hospital summary from 
the VA Medical Center (VAMC) in Leavenworth, Kansas, covering 
the period from October 1982 to December 1982.  At that time, 
the veteran was admitted for psychiatric evaluation following 
incarceration charges of burglary.  Regarding his mental 
health, the veteran was diagnosed with paranoid 
schizophrenia, in remission; acute situational reaction with 
depression and anxiety; history of alcohol and polydrug 
abuse; and schizoid personality.  Axis V functional capacity 
was stated as "fair."  The veteran's schizophrenic process 
appeared to be in full remission.  There was no evidence of 
delusions, hallucinations, disturbed thought, or suicidal or 
homicidal ideation.  He was alert, oriented, and cooperative.  
It was stated that the veteran had not presented any 
behavioral problems nor any evidence of psychotic 
decompensation so that he was considered to be in continued 
remission at that time.

In a May 1983 VA psychiatric examination report, the 
veteran's diagnoses were listed as chronic undifferentiated 
schizophrenia with paranoid features and depression with a 
history of drug abuse in the past and alcohol overuse.  It 
was noted that the veteran had marked incapacity and that he 
had not been gainfully employed since 1969.  On examination, 
his affect was flat and his insight and judgment were poor.  
He had poor concentration and his memory was slipping.  The 
veteran reported that he had auditory hallucinations and 
paranoid feelings.  The veteran's representative cites to 
this examination report as part of the medical evidence that 
he believes established that the veteran's service-connected 
schizophrenia rendered him unable to work.  

The veteran was hospitalized at the Leavenworth VAMC from 
July 1983 to September 1983.  The hospital summary reflects 
diagnoses of paranoid schizophrenia and a history of alcohol 
and polydrug abuse.  Axis V functional capacity was stated as 
"fair."  The veteran's insight, motivation, and judgment 
appeared to be marginal most of the time.  He had difficulty 
in developing consistent interpersonal relationships.  He 
tended to be anxious and became very unmanageable at times.  

The veteran was hospitalized at the VAMC in Kansas City, 
Missouri, from February 1984 to March 1984.  He carried a 
diagnosis of chronic paranoid schizophrenia.  The veteran's 
affect was somewhat blunted and sad.  He stated that he had 
periodic auditory hallucinations, but denied suicidal or 
homicidal ideations.  He had decreased concentration and his 
insight was fair to poor, but his mental content was intact.  
At discharge, the veteran had shown no new exacerbations of 
schizophrenic symptoms and did not look depressed.  He had a 
good affect and was usually pleasant and cooperative.

A July 1984 hospitalization report from the Kansas City VAMC 
indicates that the veteran was admitted after trying to take 
his life by using prescription drugs and drinking whiskey.  
The veteran was diagnosed with chronic paranoid schizophrenia 
and episodic drug abuse.  His mood was depressed, but there 
were no active suicidal or homicidal ideations.  Thought 
process was logical and there were no delusions or 
hallucinations.  Memory was intact, insight little, and 
judgment fair.

In January 1985, the veteran underwent VA neuropsychological 
evaluation.  After psychological testing, the psychologist 
did not believe that the veteran had sustained any type of 
brain injury or had any ongoing neurological intracranial 
pathology.  The psychologist concluded that the veteran was a 
paranoid schizophrenic with strong and well-organized 
feelings of suspiciousness and distrust colored with anger 
and resentment.  The psychologist considered the veteran 
disabled by the psychiatric condition and thought that he was 
unable to be competitively employable at that time.  The 
opinion was as the result of the veteran's erratic and 
fluctuating mood changes along with his extreme anxiety.  The 
psychologist also stated that the veteran should probably be 
considered totally or nearly totally disabled for vocational 
purposes.  A separate VA neurological examination report, 
dated in February 1985, indicated that there was no evidence 
of neurologic disease regarding the veteran.

In a March 1985 VA psychiatric examination report, the 
veteran was diagnosed with chronic schizophrenia, paranoid 
type, in partial remission with residual symptoms; drug 
abuse, in remission; and alcohol abuse, in remission.  On 
examination, the veteran was alert, had poor eye contact, and 
was suspicious.  His speech was coherent and not tangential 
or circumstantial.  The veteran's mood was disappointed or 
disgusted and his affect was constricted.  There were no 
hallucinations and the veteran denied suicidal or homicidal 
thoughts.  The veteran was oriented and his memory was fair.  
The veteran felt that he was unable to work in pressure 
situations and at best could work at some manual labor, such 
as sweeping and cleaning, and perhaps painting, but he would 
probably do a sloppy job.  He reported that he had very few 
friends excluding his family members.  The examiner stated 
that there did seem to be some improvement in the veteran's 
socialization and that he was not in virtual isolation from 
the community at that time.  The examiner also stated that 
the veteran had not been able to work in a competitive 
environment or any other environment for quite some time.

The veteran's representative points to the March 1985 
examination report as part of the undisputed evidence that 
the veteran was unemployable as a result of his service-
connected schizophrenia.  Because the examination report was 
not specifically cited to in the November 27, 1985 decision, 
it is not apparent that the Board considered this evidence.

In May 1985, the veteran was briefly hospitalized at the 
Leavenworth VAMC on three occasions.  He was diagnosed with 
an acute schizophrenic reaction, paranoid schizophrenia, and 
episodic alcohol dependence, respectively.  At that time, the 
veteran stated he was hearing voices, but denied suicidal and 
homicidal ideation.  He had symptoms of anger, hostility, and 
a mildly depressed affect.  It is not apparent that the Board 
considered this evidence in the November 27, 1985 decision.

In June 1985, the veteran was hospitalized at the Leavenworth 
VAMC.  He was diagnosed with a schizoaffective disorder with 
acute psychosis.  Axis V functional capacity was 
characterized as "fair."  It was noted that the veteran had 
not been able to comply with treatment in any way.  Mental 
examination revealed a labile affect with alternating anger 
and depression demonstrated through speech, flight of ideas 
and grandiosity.  There was no evidence of a formal thought 
disorder, but the veteran admitted to auditory 
hallucinations.

Later in June 1985, the veteran was again hospitalized at the 
Leavenworth VAMC.  A diagnosis of manic state bipolar 
disorder with acute psychosis was provided.  Axis V 
functional capacity was stated as "fair."  The veteran 
presented with an acutely manic state with severe and 
accelerated psychomotor activity, push of speech, flight of 
ideas, and delusions of grandeur.  He was considered to have 
severely impaired judgment and was an immediate danger to 
himself, but not others.  The veteran left the hospital with 
his condition greatly improved and a court commitment could 
not be enforced at that time.  

In a July 1985 hospitalization summary from the VAMC in 
Topeka, Kansas, the veteran was diagnosed with chronic 
paranoid schizophrenia.  It was noted that the veteran was 
unemployed.  Mental status examination revealed that the 
veteran was oriented and his memory was intact.  His speech 
was goal oriented with mild tangentiality.  The veteran 
denied hallucinations, thought withdrawal, thought insertion, 
thought broadcasting, suicidal ideations, and homicidal 
ideations.  His judgment was intact, but he displayed 
impulsive tendencies.  His mood was somewhat defensive and 
his affect was mildly blunted.  The patient was angry when he 
left the hospital, but he was not considered to be psychotic.

Prior to the issuance of the Board's November 27, 1985 
decision, the veteran was hospitalized at the Leavenworth 
VAMC from July 1985 to August 1985.  The related hospital 
summary was not obtained and associated with the claims file 
until after the file was at the Board for adjudication.  
Thus, the August 1985 hospital summary was not part of the 
record at the time of the Board's November 27, 1985 decision.  
Consequently, the August 1985 hospital summary cannot be 
considered for review for CUE, because it did not exist in 
the record at the time the Board's decision was made.  See 
38 C.F.R. § 20.1403(b).

In addition to the medical evidence, the record at the time 
of the Board's November 27, 1985 decision included written 
statements from the veteran and his then-appointed 
representative.  The record also included a hearing 
transcript, wherein the veteran's testimony to the Board that 
was taken in August 1984 was documented.  The veteran 
generally contended that his condition had not improved since 
1969.  He stated that the disability had increased in 
severity and he had to take more medication.  The veteran 
testified that he was restless, irritable, and had trouble 
sleeping.

The veteran's representative's primary allegation of error is 
that the Board failed to correctly apply the extant 
regulation, 38 C.F.R. § 4.132 (Diagnostic Code 9204).  Based 
on the Board's review of the evidence at that time, it found 
that the veteran's symptomatology of his schizophrenic 
reaction principally consisted of paranoid tendencies, 
impairment of judgment and insight, and blunted affect.  The 
Board equated these types of symptoms to no more than severe 
social and industrial impairment.

When applying those findings to Diagnostic Code 9204, it is 
entirely reasonable for the Board to have concluded that no 
more than a 70 percent rating was warranted for the veteran's 
schizophrenic reaction.  The plain language of Diagnostic 
Code 9204 partially contained the phrase "severe impairment 
of social and industrial inadaptability" in the criteria for 
a 70 percent rating.  The Board's findings and the language 
in the diagnostic code are nearly identical.  The Board cited 
to the criteria for a 100 percent rating for schizophrenia, 
but it did not make any findings that there was complete 
social and industrial inadaptability as a result of active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness.  Because the Board applied its 
findings to the criteria set forth in Diagnostic Code 9204 in 
an appropriate manner, it did not incorrectly apply 38 C.F.R. 
§ 4.132.  Therefore, the Board finds that there was no CUE of 
law in the November 27, 1985 decision.

In connection with his argument of a misapplication of 
38 C.F.R. § 4.132, the representative claims that the 
evidence was undisputed at the time of the November 27, 1985 
decision, namely that the veteran's schizophrenic reaction 
rendered him demonstrably unable to obtain and retain 
employment.  In a sense, the representative is not 
necessarily arguing that the Board misapplied 38 C.F.R. 
§ 4.132, but rather it applied the wrong findings of fact to 
the criteria of Diagnostic Code 9402.  Had the Board found 
that the veteran was unemployable as a result of his 
schizophrenic reaction, as the representative believes that 
the evidence undisputably showed, then a manifestly different 
result may have occurred.

It is clear from the November 27, 1985 decision that the 
Board considered several pieces of evidence when it 
determined the level of severity of the veteran's service-
connected schizophrenic reaction.  This is apparent in the 
lengthy recitation of the multiple hospital summaries and VA 
examinations in the evidence section of the decision.  The 
medical records contained evidence that the veteran was not 
actually employed.  In the discussion section, the Board 
pointed to the July 1985 hospitalization summary, which was 
the most recent report then of record, and noted that the 
veteran was not considered to be psychotic at the time of his 
release from the hospital.  The criteria for a 100 percent 
rating called for complete inadaptability as a product of 
active psychotic manifestations.  For the Board to rely on 
the July 1985 hospitalization summary, even more than other 
evidence of record, cannot be considered error.  There is no 
indication in the record that the information provided in the 
July 1985 report was factually erroneous.  

In deciding whether the veteran was entitled to a rating in 
excess of 70 percent for schizophrenic reaction, the Board 
considered the medical and lay evidence then of record.  It 
weighed, discussed, and evaluated that evidence.  The Board 
then took reasonable adjudicative action by exercising its 
rating judgment.  To be sure, the level of disability of the 
veteran's schizophrenic reaction appeared to be quite severe 
in some of the medical evidence and according to his own 
statements.  However, some of the medical evidence indicated 
that the symptomatology was of a less severe nature, even 
with some remission of associated symptoms.  The 
representative claims that the level of severity was 
undisputed, but on this point he is merely disagreeing with 
how the Board weighed and evaluated the facts in the prior 
decision.  Such a disagreement is not CUE.  See 38 C.F.R. 
§ 1403(d)(3).

There is potential error in the November 27, 1985 decision in 
the sense that the Board did not cite to all of the medical 
evidence that was apparently of record at the time of the 
decision.  Even if the Board did not consider the March 1985 
VA examination report and the May 1985 hospital summaries, 
the Board does not now find that CUE exists.  The information 
and evidence included in those reports does not change the 
facts known at the time of the decision.  That is, several 
other medical reports from the same approximate time frame 
were considered.  Additionally, the Board relied primarily on 
the July 1985 report that was produced after the potentially 
omitted evidence.  Moreover, the potentially omitted evidence 
did not contain evidence that was not already known.  The 
fact that the veteran was suffering from various types of 
schizophrenia, that he had severe symptoms, and that he was 
not actually employed was already of record.  Reasonable 
minds can certainly differ that the result would have been 
manifestly different but for the error.

The representative has also cited to caselaw in furtherance 
of his contentions.  He states that a 100 percent rating is 
required in the veteran's case based on the holding in 
Johnson v. Brown, 7 Vet. App. 95 (1994).  The representative 
also argues that Johnson should be applied retroactively to 
the facts and law of the November 27, 1985 decision in light 
of the holding in Stolasz v. Nicholson, 19 Vet. App. 335 
(2005).

The Board does not find either case relevant to the present 
motion.  In Johnson, the Court addressed the proper 
interpretation of the criteria in Diagnostic Code 9411.  That 
diagnostic code pertained to post-traumatic stress disorder 
(PTSD).  The criteria in the diagnostic codes pertaining to 
schizophrenia, including Diagnostic Code 9402, were different 
than the criteria related to PTSD.  Evaluating the veteran's 
psychiatric disability as PTSD would not have been 
appropriate at the time of the November 27, 1985 decision.  
Additionally, Johnson dealt with Diagnostic Code 9411's 
interplay with 38 C.F.R. § 4.16(c), which pertained to total 
disability based on unemployability.  Section 4.16(c) was not 
in existence at the time of the November 27, 1985 Board 
decision (38 C.F.R. § 4.16(c) was added on March 1, 1989, and 
deleted November 7, 1996).  Therefore, the facts in Johnson 
are not similar to the veteran's case, even if the holding 
could be applied retroactively.  The Board also does not find 
Stolasz useful as the decision was later withdrawn by the 
Court.  See No.04-0217, slip op. (U.S. Vet. App. Mar. 8, 
2007).

Lastly, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) are not applicable to motions to revise 
Board decisions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  In Livesay, the Court noted that allegations of CUE 
are not conventional appeals and are fundamentally different 
from other kinds of action in the VA adjudicative process.  
Because the moving party is not pursuing a claim for 
benefits, but rather is collaterally attacking a prior final 
decision, the duties to notify and assist as set forth in the 
VCAA are not applicable.  15 Vet. App. at 178-79.

For all the foregoing reasons, the Board does not find that 
the November 27, 1985 Board decision should be revised on the 
grounds of CUE.  Because the veteran, through his 
representative, submitted a specific allegation of CUE, a 
denial of the motion on the merits, rather than dismissal 
without prejudice, is appropriate.




ORDER

The motion to revise or reverse a November 27, 1985 decision 
of the Board that denied entitlement to a rating in excess of 
70 percent for schizophrenic reaction is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



